office_of_chief_counsel internal_revenue_service memorandum cc pa apjp tleibowitz postn-101598-04 number release date uilc date april to deborah moe assistant area_counsel small_business self employed cc sb sj attn trent usital-- from ashton p trice chief branch administrative provisions and judicial practice cc pa apjp subject sec_6020 and the collection statute expiration date this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 whether the internal_revenue_service service may completely abate an assessment based upon a defaulted statutory_notice_of_deficiency snod prepared from a substitute for return made under the authority of sec_6020 and assess the tax shown on a taxpayer’s later-filed original return to have the limitations_period on collections run from the later assessment_date whether the answer to issue would change if the service assessed the tax reflected on the original return and subsequently abated the assessment made on the defaulted snod whether a taxpayer is legally entitled to a refund if the service collects beyond the collection statute expiration date csed postn-101598-04 whether a taxpayer is legally entitled to a refund if the taxpayer voluntarily submits payment beyond the csed conclusion sec_1 there is no authority to abate an assessment based on a defaulted snod prepared from a sec_6020 return just because a taxpayer later files a return reporting tax already assessed there is no authority to make an assessment on a taxpayer’s later-filed return if the service has already assessed the tax based on a defaulted snod prepared from a sec_6020 return a taxpayer is legally entitled to a refund if the service collects beyond the csed a taxpayer is legally entitled to a refund if the taxpayer voluntarily submits payment beyond the csed facts after taxpayer a fails to file a timely income_tax return the service executes a substitute for return made under the authority of sec_6020 and issues taxpayer a a snod taxpayer a later defaults on the snod the service then makes a deficiency assessment subsequently taxpayer a files his own original late return showing a liability smaller than the assessed liability the service reduces the assessed deficiency to the amount shown on taxpayer a’s original return and sets the csed on its computers to expire ten years from the date taxpayer a filed its return the service then collects on taxpayer a’s account more than years after the deficiency assessment but less than years from the date taxpayer a filed its return law and analysis sec_6020 and assessments sec_6020 provides that the service may execute a return for a taxpayer who fails to make any return required by any internal revenue law or regulation at the time prescribed or who makes willfully or otherwise a false_or_fraudulent_return preparing a sec_6020 return however does not allow the service to assess without deficiency procedures if the tax is a type subject_to deficiency procedures see 118_tc_155 if the service issues a snod based on a sec_6020 return and the taxpayer does not petition the tax_court or a tax_court decision has become final the service may assess the deficiency the execution of a sec_6020 return however will not start the running of the period of limitations on assessment and collection without postn-101598-04 assessment sec_6501 accordingly until the taxpayer files his own return there will be no deadline by which the service must assess the tax or file a suit to collect without assessment once the service chooses to assess the tax however a 10-year period of limitations on collection begins sec_6502 abatement if the service prepares a return under the authority of sec_6020 and the taxpayer later files his own original return a certain portion of tax assessed may be abated sec_6404 allows for the abatement of tax where it is erroneous excessive or illegal if a taxpayer files an original return reporting tax less than the amount shown on the sec_6020 return and the service determines the taxpayer’s calculations are correct the service abates the original assessment to reflect the amount the taxpayer reported on the original return there would be no statutory authorization to abate the entire deficiency assessment and make a subsequent assessment of the tax reported on the return the deficiency assessment would not be erroneous illegal or excessive in its entirety because no new assessment is involved the only assessment to trigger the limitations_period of collection is the deficiency assessment and the taxpayer’s filed original return will not alter the csed further the service may not avoid this result by first assessing the tax shown on the taxpayer’s filed original return and then abating the earlier deficiency assessment as excessive there is no new tax to assess the service should not assess the amount of tax the taxpayer reports after having already assessed that tax pursuant to deficiency procedures when the service assesses tax and determines that no more tax is due any additional_assessment would be excessive and should not intentionally occur if the taxpayer’s original return reflects more tax than that assessed from the statutory notice based on the sec_6020 return then an additional_assessment is needed for the difference in this scenario there are two different assessment dates for purposes of the statute_of_limitations on collections the service should not however completely abate the deficiency assessment of tax related to the sec_6020 return in favor of making a new assessment of the entire amount of tax shown on the taxpayer’s later- filed original return for purposes of extending csed in 281_us_489 the supreme court construed the predecessor to sec_6502 which had language virtually identical to the language of sec_6502 in considering whether the limitations_period on collection had although the supreme court decided updike more than years ago it’s vitality continues the supreme court recently relied upon another aspect of the case in deciding united_states v galletti u s l w u s date postn-101598-04 begun when the service had assessed a tax to which no limitations_period on assessment applied the court stated an actual assessment having been made it must be assumed that the government was in possession of the facts which gave rise to the liability upon which the assessment was predicated in such case to allow an indefinite time for proceeding to collect the tax would be out of harmony with the obvious policy of the act to promote repose by fixing a definite period after assessment within which suits and proceedings for the collection_of_taxes must be brought that same policy is present here the service would violate that policy if it attempted to manipulate abatements and assessments to extend the limitations_period on collection refunds if the service collects beyond the csed on tax assessed from a statutory notice based on a sec_6020 return the taxpayer is entitled to a refund sec_6402 provides that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest against any liability in respect to the person who made the overpayment and shall refund any balance to such person the service may credit an overpayment to a liability for a different year only if the applicable_period of limitation has not expired sec_6402 further the service is not required or authorized by statute to refund tax_payments claimed by a taxpayer if an overpayment has not been determined 284_us_281 sec_6401 provides that the term overpayment includes that part of the amount of the payment of any_tax that is assessed and collected after the expiration of the period of limitations the tax_court has stated that any payment by a taxpayer of a barred tax_liability whether voluntarily or involuntarily automatically becomes an ‘overpayment’ and hence subject_to a mandatory refund 38_tc_875 see also 119_tc_140 accordingly when the service makes a post-csed payment on behalf of the taxpayer such as a refund offset that activity constitutes an overpayment if a taxpayer makes a voluntary payment of tax and interest that submission also constitutes an overpayment under sec_6401 the service should refund both types of overpayments under the authority of sec_6402 irm procedural update provides that the csed shall be calculated from the date of the taxpayer’s later-filed original return rather than the date the service originally assessed under deficiency procedures we will be contacting the appropriate service official to request a change_of irm procedural update postn-101598-04 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call tracey leibowitz at if you have any further questions
